Case 2:18-cv-06742-RGK-PJW Document 82 Filed 10/17/18 Page 1 of 2 Page ID #:3388




    1 Gary S. Lincenberg – State Bar No. 123058
         glincenberg@birdmarella.com
    2 Ariel A. Neuman – State Bar No. 241594
         aneuman@birdmarella.com
    3 Gopi K. Panchapakesan – State Bar No. 279586
         gpanchapakesan@birdmarella.com
    4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
      DROOKS, LINCENBERG & RHOW, P.C.
    5 1875 Century Park East, 23rd Floor
      Los Angeles, California 90067-2561
    6 Telephone: (310) 201-2100
      Facsimile: (310) 201-2110
    7
      Attorneys for Claimant John Brunst
    8
    9                        UNITED STATES DISTRICT COURT
   10               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11
   12 In the Matter of the Seizure of:            CASE NO. 2:18-cv-06742-RGK-PJW
   13 Any and all funds held in Republic          CLAIMANT JOHN BRUNST’S
      Bank of Arizona Account(s)                  JOINDER IN JAMES LARKIN’S
   14 xxxx1889, xxxx2592, xxxx1938,               OPPOSITION TO GOVERNMENT’S
      xxxx2912, and xxxx2500.                     MOTION TO STAY CIVIL CASE
   15
                                                  Assigned to Hon. R. Gary Klausner
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        3528043.1
          BRUNST’S JOINDER IN LARKIN’S OPPOSITION TO GOVERNMENT’S MOTION TO STAY CIVIL CASE
Case 2:18-cv-06742-RGK-PJW Document 82 Filed 10/17/18 Page 2 of 2 Page ID #:3389




    1 TO THE COURT AND ALL COUNSEL OF RECORD:
    2               PLEASE TAKE NOTICE THAT Claimant John Brunst, by and through his
    3 counsel, will and hereby does join in James Larkin’s Opposition to Government’s
    4 Motion to Stay Civil Case (“Opposition”) [D.E. 80], and adopts all of the positions
    5 set forth in the Opposition as if fully set forth herein.
    6               Mr. Brunst joins in the Opposition because he is “so similarly situated [to
    7 Mr. Larkin] that filing an independent [opposition] would be redundant.” Tatung
    8 Co., Ltd. v. Shu Tze Hsu, 217 F. Supp. 3d 1138, 1151 (C.D. Cal. 2016). Like
    9 Mr. Larkin, Mr. Brunst holds an interest in assets that were seized pursuant to civil
   10 seizure warrants issued by the magistrate judges in this District, and which are the
   11 subject of Mr. Larkin’s Motion to Vacate or Modify Seizure Warrants (the “Seizure
   12 Motion”) [D.E. 6].1 The Opposition raises issues that are directly relevant to and
   13 overlap with the seizures of Mr. Brunst’s assets. All of the arguments made in the
   14 Opposition therefore apply with equal force to the seizure warrants issued against
   15 the assets in which Mr. Brunst holds an interest.
   16
   17 DATED: October 17, 2018                    Respectfully submitted,
   18
                                                 Bird, Marella, Boxer, Wolpert, Nessim,
   19                                            Drooks, Lincenberg & Rhow, P.C.
   20                                            By:         /s/ Gary S. Lincenberg
   21                                                              Gary S. Lincenberg
                                                       Attorneys for Claimant John Brunst
   22
   23
   24   1
            On August 6, 2018, Mr. Brunst filed a joinder in the Seizure Motion as to the
   25   three seizure warrants that purport to seize assets in which Mr. Brunst holds an
        interest. D.E. 9. Counsel understands that these three warrants, along with the
   26   14 other seizure warrants that purport to seize funds derived from Backpage.com
   27   advertisements that allegedly solicited prostitution, have been consolidated with the
        above-captioned seizure warrant, and were subsequently transferred from Magistrate
   28   Judge Walsh to District Judge Klausner as a new civil action. D.E. 14.
        3528043.1
                                                        2
            BRUNST’S JOINDER IN LARKIN’S OPPOSITION TO GOVERNMENT’S MOTION TO STAY CIVIL CASE
